Concussing Opinion by
Me. Justice Musmanno:
Paragraph 15 of Louis Little’s will reads: “The balance of my Estate, real, personal and mixed is to be deposited, after payment of taxes in a fund. From this Fund there must be a suitable memorial for my saintly brother Hyman and my wonderful parents Lizzie and Jacob Little. I entreat my executors to seek advise from good friend Leon Falk as to the nature of the memorials. However I do not want this money to be governed or used by social workers in any manner whatsoever as I have seen to much abuse, extravagance, duplication and more, by them.”
At first glance, this testamentary provision might seem to be invalid for want of definiteness. What kind of a memorial did Louis Little intend for his brother and parents? Was it to be a monument? This is unlikely, since in the same paragraph he speaks of social workers, and social workers would certainly have nothing to do with monuments. Was the memorial to be in the nature of a trust for charitable enterprises? But in that event, how could social workers be entirely excluded from the operation of the trust?
In the face of these self-contradicting propositions, it could be argued that the entire provision should fail because of vagueness and that the residue of the estate should devolve according to the law of intestacy. But would such a disposition be in accordance with law, and would it be just in the light of all the circumstances attendant upon the making of the will? In Hope Estate, 398 Pa. 470, this Court said: “The pole star in the interpretation of every will is the intention of the testator. This intention is to be determined from the language of his entire will con*258strued in the light of the circumstances surrounding him when he made it.”
When one reads what the testator said in the rest of the will, he can come to no conclusion other than that Louis Little wished, more than anything else, to express, through the medium of his estate the love and affection he bore toward his “saintly brother Hyman” and his “wonderful parents Lizzie and Jacob Little.” Thus, it must be obvious, after reading the will as a whole, that Mr. Little used the word “memorial” not in an architectural, but in a spiritual sense.
It is particularly to be noted that Mr. Little requests, in fact “entreats”, in the fulfillment of the provisions in Paragraph 15, that the executors seek the advice of Leon Falk. Leon Falk is known not as a contractor in the business of erecting tombs and shafts of marble, but as one whose central motive in life is to lead and participate in charitable movements. Therefore, it must be clear that Mr. Little desired that his brother and parents be memorialized, that is, commemorated, through works of charity. He undoubtedly assumed, not without reason, that a perpetuating charity would reach people’s hearts, in veneration of his brother’s memory, more enduringly than would a structure of steel, iron, brick and marble.
To nullify Paragraph 15 of Mr. Little’s will would be to nullify the most frequently expressed desire in the will. And if that were to be done, what would happen to the pole star shining in Hope Estate, supra? In the 16th paragraph of the will Mr. Little wrote: “I want to be buried in an inexpensive casket and a vault next to my brother Hym. & dearest pal I ever had. He was a paragon.”
In the 22nd paragraph he said: “Of everything that meant good in life, I insist that his name Hyman Little be honored in death by my executors. In Eoosevelt Acres, which we own is a plot we intended *259to give to the public as a park or playground. I direct my executors to buy this from my brother and sister and have my friend the Mayor dedicate this to Hyman Little.”
Throughout his last will and testament, Louis Little’s love for his predeceased brother runs like a dulcet melancholy strain constantly recurring in a symphonic requiem. How can this steadfast attachment be ignored in any interpretation of the will? There is no association in life more precious and endearing than that of brothers, especially if their ages are separated only by a short span of years. Brothers joyfully play together in boyhood, eagerly they study together at school, ambitiously they plan together in youth, and on the threshold of their careers they counsel one another, as no teacher or sage can ever instruct a pupil.
The happiness of each brother is always doubled in the person of the other. Their individual burdens of care are always easier to carry because each assists the other. And if disappointment darkens the path of one, the other erases the shadows for him, and both raise their eyes to new and ever-brighter horizons.
No two persons understand one another as do brothers. No two persons confide and have as much faith in each other as do brothers. The relationship between brothers is one of sweetness, sanctity, and even saintliness. And if, while the sun is still in the sky, one falls prior to the other, the survivor lives on, but half of him is buried with the one who has fallen.
The appellants admit in their brief that “the testator’s intent must be ascertained by a consideration of the entire Will, which must be read in the light of the circumstances surrounding him when he made it, and that the intention of the testator is the polar star in the construction of Wills.”
However, after making this concession, the appellants turn off the light of the polar star and, in the *260ensuing obscurity, attribute to tbe testator what was obviously at the opposite pole of his intentions. They insist that Louis Little meant by “memorial” a monument of bronze or stone and that he was not interested in charity. They even say that his will “lacks the charm of simplicity.” But what could be simpler and more heart-appealing than the testator’s request: “I want to be buried in an inexpensive casket and a vault next to my brother Hym, and dearest pal I ever had.”
In McGlathery’s Estate, 311 Pa. 351, 355, this (Court said that in interpreting a will “ ‘you may place yourself, so to speak, in the testator’s arm chair and consider the circumstances by which he was surrounded when he made his will, to assist you in arriving at his intention.’
I would say that it is not enough to sit in the testator’s armchair. One must enter into his heart via the words spoken by him in perhaps the most solemn moment in man’s consciousness — that one moment when one contemplates the long road into eternity on the way to meeting with those who have gone before.
It is impossible to look at Louis Little’s will without reading into his faltering words the boundless devotion he cherished toward his brother and his unyielding resolve that the wealth he left behind him, which he had not otherwise disposed of, was to be used to perpetuate the memory of that brother. And in what manner? It was to be used via the most sacred objective in life next to one’s love for one’s own, and that, of course, is Charity.